DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Examiner thanks the Applicant for the well-prepared amendment. The Examiner appreciates the Applicant’s effort to carefully analyze the Office action, and make appropriate arguments and amendments.
	Status of Claims
Claims 1-68 responded on January 14, 2021 are pending,  claims 1, 7, 12, 17, 21, 27, 28, 34, 39, 48, 54, 55, 57, 58, 60, 62, 64, 65 and 67 are amended, claims 5, 6, 15, 16, 32, 33, 42 and 43 are canceled.
Response to Arguments
Applicant's arguments, see pg. 17-18, filed January 14, 2021, with respect to the rejection(s) of claim(s) 1. 28, 55, and 62 under 35 USC § 103 have been fully considered but they are not persuasive. Applicant argued that Ingale does not discloses "selecting one or more spatially multiplexed resources on one or more directional transmission beams of the one or more available resources allocated to the one or more other ANFs according to the schedule for backhaul communications at the first ANF". Ingale discloses MeNB decided to add SeNB based on measurement report, send Cell Addition Request message that includes at least Cell ID and Best DL beam index of one or more cells belonging to SeNB see Fig. 11 and [0070] and a MIMO communication network. Parkvall further discloses a self-backhauling method with when massive MIMO 
Applicant's arguments, see pg. 21, filed January 14, 2021, with respect to the rejection(s) of claim(s) 12, 21, 39, 48, 58, 60, 65, and 67 under 35 USC § 103 have been fully considered but they are not persuasive. Applicant argued that Parkvall does not discloses "wherein the request message includes a request for one or more spatially multiplexed resources on one or more directional transmission beams" and "the one or more available resources include one or more spatially multiplexed resources on one or more directional transmission beams". Parkvall discloses a self-backhauling method with when massive MIMO or high-gain beam forming is used to enable spatial multiplexing resource can be spatially separated and self-backhauling ANs along a route or in order to perform re-training of transmit and receive beam directions see [0587, 1194, 1495]. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 7-11, 28, 34-38, 55-57 and 62-64 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ingale et al. (US 2018/0359790 A1, hereinafter "Ingale") in view of Parkvall et al. (US 2017/0331577 A1, hereinafter "Parkvall") .
Regarding claims 1 and 28, Ingale discloses a method and apparatus for wireless communication at a first base station, comprising: 
establishing a wireless backhaul communication link between a first access node function (ANF) configured at the first base station and a second base station (Ingale, Fig. 2 [0040-0044] the carrier configured MeNB (i.e. access node function at first base station) and SeNB (i.e. second base station) for the connection in a backhaul network), the wireless backhaul communications link being established based at least in part on a schedule allocating backhaul resources to the first ANF and one or more other ANFs (Ingale, Fig. 13, [0038, 0040] Backhaul transport between MeNB and SeNB can be connected to 1 ... s MeNB's, a common scheduler implemented at the MAC handles the resources scheduling on the carriers aggregated for the UE ); 
identifying, at the first ANF, a need for additional resources at the first ANF for a first time period (Ingale, [0102] the MeNB receives the measurement from UE and determines the addition resource from adding scell (i.e. third node) is needed);
transmitting a request message to the second wireless node indicating that the addition resources are requested at the first ANF; receiving at the first ANF, an indication of one or more available resources from one or more other ANF (Ingale, [0070] the MeNB sends a cell addition request message to SeNB for the concerned SCell, MeNB receives Cell Addition Response message from the SeNB); and 
selecting one or more spatially multiplexed resources on one or more directional transmission beams of the one or more available resources allocated to the one or more other ANFs according to the schedule for backhaul communications at the first ANF (Ingale, [0038, 44, 70] MeNB decides to provide measurement configuration for frequency band that UE supports so that UE can find cells of SeNB making transmission with air-interface with central scheduling, and decides to add SeNB based on measurement report, send Cell Addition Request message that includes at least Cell ID and Best DL beam index of one or more cells belonging to SeNB).
Ingale discloses (D2D) communication, wireless backhaul, moving network based on mobile relay but does not explicitly disclose the additional backhaul resources being different from backhaul resources allocated to the first ANF according to the schedule and user equipment function (UEF) configured at a second base station. 
Parkvall from the same field of endeavor discloses the additional backhaul resources being different from backhaul resources allocated to the first ANF according to the schedule and user equipment function (UEF) configured at a second base station (Parkvall, [1459, 1567-1568] Each self-backhauling AN can be considered as a combination of a virtual AN and a virtual UE, eNB schedules downlink to the other available access node (i.e. different resource), eNB schedules the data transmission by transmitting a DL assignment indicator).  
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified initial access in a pre-5G  
	Regarding claims 7 and 34, Ingale in view of Parkvall further discloses transmitting an indication of the selected one or more spatially multiplexed resources to one or more other ANFs or UEFs (Parkvall, [1194, 1477] each self-backhauling AN knows where to forward a received NX PDU in the next hop, multiple spatially separated eNB transmission points, each with a number of antenna elements); and transmitting backhaul data using the selected one or more spatially Multiplexed resources (Parkvall, [1194, 1477] use the routing table for backhaul link transmission, multiple spatially separated eNB transmission points, each with a number of antenna elements.).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified initial access in a pre-5G  disclosed by Ingale and resource allocation disclosed by Parkvall with a motivation to make this modification in order to reduce the packet collision (Parkvall, [0692]).
Regarding claims 8 and 35, Ingale in view of Parkvall further discloses wherein the request message is forwarded by the UEF to a second ANF associated with the UEF (Ingale, Fig.13  SeNB sends the indication to SeNB #3 (i.e. second ANF)), and wherein the indication is received from the second ANF (Ingale, [0044] high frequency capability support from a terminal, transmit measurement configuration information including a frequency, a synchronization signal configuration and a measurement gap configuration to a terminal, receive measurement report message related to a cell of the secondary eNodeB).
(Ingale, [0040-0043] identify the node 1 to node n is under same RAT and sends the request to the node under same RAT).
Regarding claims 10 and 37, Ingale further discloses identifying a second UEF collocated at the first base station with the first ANF; and transmitting the request message to the second UEF (Ingale, [0040-0043] identify the node 1 to node n is under same RAT and sends the request to the node under same RAT with SCells ).
	Regarding claims 11 and 38, Ingale in view of Parkvall further discloses wherein the request message includes an indication of a type of resources requested by the first ANF (Ingale, [0070] the Cell addition request message includes at least the cell id of the SCell intended to be added and the corresponding best DL beam index and
optionally the BRS_RSRP/BRS_RSRQ measurements concerning the SCell).
Regarding claims 55-57 and 62-64, these claims recite “an apparatus and a non-transitory computer-readable medium storing code for wireless communication”  that discloses similar steps as recited by the method of claims 1-2 and 7, thus are rejected with the same rationale applied against claims 1-2 and 7 as presented above. Ingale further discloses a base station see Fig. 15A comprising a processor (1506) and memory (1508) and execute program instruction see [0014].
Claims 2-4 and 29-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ingale et al. (US 2018/0359790 A1, hereinafter "Ingale") in view of Parkvall et al. .
Regarding claims 2 and 29, Ingale further discloses wherein the transmitting the request message comprises formatting a request indication in the wireless backhaul communications link (Ingale, Fig. 3A-3B the cell addition request message indication on a backhaul link resource).
Ingale in view of Parkvall does not explicitly discloses a request indication in a control channel.
Takeda from the same field of endeavor discloses wherein the request message is transmitted in an uplink control channel or a downlink control channel (Takeda, [0008] PDCCH includes an overload indicator (i.e. request)).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified resource allocation disclosed by Ingale and Parkvall with control channel information disclosed by Takeda with a motivation to make this modification in order to increase spectral efficiency (Takeda, [0003]).
Regarding claims 3 and 30, Ingale in view of Parkvall and Takeda further discloses wherein the control channel comprises resources that are pre-allocated among a plurality of ANFs and a plurality of UEFs (Parkvall, [1459, 1477] use the routing table for backhaul link transmission).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified initial access in a pre-5G  
Regarding claims 4 and 31, Ingale in view of Parkvall does not explicitly disclose wherein the request message is transmitted in an uplink control channel or a downlink control channel.
Takeda further discloses wherein the request message is transmitted in an uplink control channel or a downlink control channel (Takeda, [0008] PDCCH includes an overload indicator (i.e. request)).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified resource allocation disclosed by Ingale and Parkvall with control channel information disclosed by Takeda with a motivation to make this modification in order to increase spectral efficiency (Takeda, [0003]).
Claims  12-14, 17, 21-25, 39-41, 44, 48-52, 58-61 and 65-68 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parkvall et al. (US 2017/0331577 A1, hereinafter "Parkvall") in view of Ingale et al. (US 2018/0359790 A1, hereinafter "Ingale").
Regarding claims 12 and 39, Parkvall discloses a method and apparatus for wireless communication at a first base station, comprising:
establishing a wireless backhaul communications link between a first access node function (ANF) configured at a second base station and a user equipment function (UEF) configured at the first base station, the wireless backhaul communications link being established based at least in part on a schedule allocating backhaul resources to (Parkvall, [1459] a self backhauling base station or AN, Each self-backhauling AN can be considered as a combination of a virtual AN and a virtual UE, the NX design needs functionality that establishes a routing table at each self-backhauling AN);
receiving, at the UEF, from the first ANF, a request message indicating that backhaul resources allocated to the second ANF according to the schedule are requested for use at the first ANF(Parkvall, [1194, 1481-1482] resource allocation decisions are taken by a single central node (e.g., an aggregation node) the routing selection has been known by virtual UE), wherein the request message includes a request for one or more spatially multiplexed resources on one or more directional transmission beams (Parkvall, [1194, 1481-1482] resource allocation decisions are taken by a single central node (e.g., an aggregation node) the routing selection has been known by virtual UE, multiple spatially separated eNB
transmission points, each with a number of antenna elements).
Parkvall does not explicitly disclose forwarding the request message to the second ANF associated with the UEF.
Ingale from the same field of endeavor disclose forwarding the request message to the second ANF associated with the UEF (Ingale, [0070] the MeNB sends a cell addition request message to SeNB for the concerned SCell, MeNB receives Cell Addition Response message from the SeNB).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified self backhauling disclosed 
Regarding claims 13 and 40, Parkvall in view of Ingale further discloses receiving, from the second ANF (Ingale, [0011] high frequency capability support from a terminal, transmit measurement configuration information including a frequency, a synchronization signal configuration and a measurement gap configuration to a terminal, receive measurement report message related to a cell of the secondary eNodeB), an indication of one or more available resources (Parkvall,  [1479] A logical control channel should be made available in NX, for forwarding these AN identities or other routing information in general); and forwarding the indication to the first ANF (Parkvall, [1479] self-backhauling AN by forwarding the identities of descendant ANs to the upstream AN on the route tree).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified self backhauling disclosed by Parkvall and initial access in a pre-5G  disclosed by Ingale with a motivation to make this modification in order to increase spectral efficiency (Ingale, [0008]). 
Regarding claims 14 and 41, Parkvall in view of Ingale further discloses determining to forward the request message to the second ANF via a wireless backhaul link with the second ANF (Parkvall, [1493] the upstream AN determines which radio resource ( e.g., time slots) is used to transmit data to or receive data from the downstream AN and signals such resource allocation information to the downstream AN) or to forward the request message to the second ANF that is 
Regarding claims 17 and 44, Parkvall in view of Ingale further discloses receiving an indication of selected one or more spatially multiplexed resources from the first ANF (Parkvall, [1046, 0587] eNB transmit configuration and indication message, high-gain beam forming is used to enable spatial multiplexing resource can be spatially separated); and forwarding the indication of the selected one or more spatially multiplexed resources to the second ANF (Parkvall, [1824, 0587] MeNB sends allocated  resource to one seME, high-gain beam forming is used to enable spatial multiplexing resource can be spatially separated).
Regarding claims 21 and 48, Parkvall discloses a method and apparatus for wireless communication at a first base station, comprising:
establishing a wireless backhaul communications link between a first access node function (ANF) configured at the first base station and a user equipment function (UEF), the wireless backhaul communications link being established based at least in part on a schedule allocating backhaul resources to the first ANF and a second ANF (Parkvall, [1459] a self backhauling base station or AN, Each self-backhauling AN can be considered as a combination of a virtual AN and a virtual UE, the NX design needs functionality that establishes a routing table at each self-backhauling AN);
identifying, at the first ANF, one or more available resources that are responsive to the request message, wherein the one or more available resources include one or more spatially multiplexed resources on one or more directional transmission beams (Parkvall, [0587, 1481-1483] Each node makes individual decisions on where to forward a packet to reach a target node based on local channel measurements and local exchanges of routing information with its neighbors the routing selection has been known by virtual UE, multiple spatially separated eNB transmission points, each with a number of antenna elements).
Parkvall does not explicitly disclose receiving, from a second ANF, a request message indicating that additional backhaul resources are requested at the second ANF, and transmitting a response message to the second ANF that indicates the one or more available resources allocated to the first ANF according to the schedule are available to the second ANF.
Ingale from the same field of endeavor discloses receiving, from the second ANF, a request message indicating that backhaul resources allocated to the first ANF according to the schedule are requested at the second ANF (Ingale, [0011] high frequency capability support from a terminal, transmit measurement configuration information including a frequency, a synchronization signal configuration and a measurement gap configuration to a terminal, receive measurement report message related to a cell of the secondary eNodeB), and transmitting a response message to the second ANF that indicates the one or more available resources allocated to the first ANF according to the schedule are available to the second ANF (Ingale, [0038, 70] the MeNB sends a cell addition request message to SeNB for the concerned SCell, MeNB receives Cell Addition Response message from the SeNB, The CA functionality would have the potential benefit of the central scheduler).

Regarding claims 22 and 49, Parkvall in view of Ingale further discloses wherein the UEF and the second ANF are collocated at a second base station (Ingale, [0040-0043] identify the node 1 to node n is under same RAT and sends the request to the node under same RAT).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified self backhauling disclosed by Parkvall and initial access in a pre-5G  disclosed by Ingale with a motivation to make this modification in order to increase spectral efficiency (Ingale, [0008]). 
	Regarding claims 23 and 50, Parkvall in view of Ingale further discloses wherein the receiving comprises: receiving the request message from the UEF, wherein the UEF is established at a second base station and the second ANF is established at a third base station (Parkvall, [1459, 1567-1568] Each self-backhauling AN can be considered as a combination of a virtual AN and a virtual UE, eNB schedules downlink to the available access node by transmitting a DL assignment indicator).
	Regarding claims 24 and 51, Parkvall in view of Ingale further discloses wherein the receiving comprises: receiving the request message from the UEF, wherein the UEF is established at the first base station (Parkvall, [1481-1482] resource allocation decisions are taken by a single central node (e.g., an aggregation node) the routing selection has been known by virtual UE).
	Regarding claims 25 and 52, Parkvall in view of Ingale further discloses wherein receiving the request message from the second ANF, wherein the second ANF is established at the first base station (Ingale, [0070] the MeNB sends a cell addition request message to SeNB for the concerned SCell, MeNB receives Cell Addition Response message from the SeNB).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified self backhauling disclosed by Parkvall and initial access in a pre-5G  disclosed by Ingale with a motivation to make this modification in order to increase spectral efficiency (Ingale, [0008]). 
Regarding claims 58-61 and 65-68, these claims recite “an apparatus and a non-transitory computer-readable medium storing code for wireless communication”  that discloses similar steps as recited by the method of claims 12-13 and 21-22, thus are rejected with the same rationale applied against claims 12-13 and 21-22 as presented above. Parkvall further discloses a base station see Fig. 181 comprising a processor (1020) and memory (1025) and execute program instruction see [1866].
Claims 18-20, 26, 45-47 and 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parkvall et al. (US 2017/0331577 A1, hereinafter "Parkvall") in view of Ingale et al. (US 2018/0359790 A1, hereinafter "Ingale") as applied to claim above, and further in view of Takeda et al. (US 2013/0107855 A1, hereinafter "Takeda").

Takeda from the same field of endeavor discloses wherein the request message is transmitted in an uplink control channel or a downlink control channel (Takeda, [0008] PDCCH includes an overload indicator (i.e. request)).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have to include the teachings of Takeda’s system for control channel information into Parkvall’s resource allocation process as modified by Ingale with a motivation to make this modification in order to increase spectral efficiency (Takeda, [0003]).
Regarding claims 19 and 46, Parkvall in view of Ingale discloses the request message configured in the wireless backhaul communications link (Parkvall, [1481-1482] resource allocation decisions are taken by a single central node (e.g., an aggregation node) the routing selection has been known by virtual UE) but does not explicitly disclose wherein the request message is received on an uplink control channel or a downlink control channel configured in the wireless backhaul communications link.
Takeda from the same field of endeavor discloses wherein the request message is transmitted in an uplink control channel or a downlink control channel (Takeda, [0008] PDCCH includes an overload indicator (i.e. request)).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have to include the teachings of Takeda’s 
Regarding claims 20 and 47, Parkvall in view of Ingale does not explicitly discloses wherein the uplink control channel and downlink control channel comprise resources that are pre-allocated among a plurality of ANFs and a plurality of UEFs.
Takeda from the same field of endeavor	wherein the uplink control channel and downlink control channel comprise resources that are pre-allocated among a plurality of ANFs and a plurality of UEFs (Takeda, [0008] the downlink and uplink scheduling information includes resource allocation block, modulation and demodulation coding for the UEs and eNBs).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have to include the teachings of Takeda’s system for control channel information into Parkvall’s resource allocation process as modified by Ingale with a motivation to make this modification in order to increase spectral efficiency (Takeda, [0003]).
Regarding claims 26 and 53, Parkvall in view of Ingale does not explicitly disclose wherein the request message is transmitted in an uplink control channel or a downlink control channel.
Takeda from the same field of endeavor discloses wherein the request message is transmitted in an uplink control channel or a downlink control channel (Takeda, [0008] PDCCH includes an overload indicator (i.e. request)).
.
Claims 27 and 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parkvall et al. (US 2017/0331577 A1, hereinafter "Parkvall") in view of Ingale et al. (US 2018/0359790 A1, hereinafter "Ingale") as applied to claim above, and further in view of Mukherjee et al. (US 2018/0338335 A1, hereinafter "Mukherjee").
Regarding claims 27 and 54, Parkvall in view of Ingale further discloses receiving an indication of selected one or more spatially multiplexed resources of the available resources from the second ANF (Parkvall, [0587, 1459, 1567-1568] Each self-backhauling AN can be considered as a combination of a virtual AN and a virtual UE, eNB schedules downlink to the available access node by transmitting a DL assignment indicator); but does not explicitly disclose refraining from transmitting backhaul data using the one or more selected resources.
Mukherjee from the same field of endeavor discloses refraining from transmitting backhaul data using the one or more selected resources (Mukherjee, [0060] can reduce/avoid undesirable outcomes of a purely distributed scheme, by exchanging information such as received power levels and traffic parameters between LAA (S)Cells over backhaul links or through over-the-air signaling).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have to include the teachings of .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA WEISSBERGER whose telephone number is (571)272-3315.  The examiner can normally be reached on Monday-Friday 7:40am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.T.W./Examiner, Art Unit 2415          

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415